Citation Nr: 0926622	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus L4-5, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for asthma, currently 
rated as 30 percent disabling.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 22, 1996 to 
November 24, 1996, and from October 2000 to December 2001 
with an unverified approximately three years of prior active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and October 2007 rating decisions 
of the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case in March 2008 for the Veteran to be afforded a Board 
hearing; however, he later cancelled his hearing request.

The issues of entitlement to service connection for a 
cervical spine disability and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months.  

2.  The Veteran's asthma does not result in pulmonary 
function testing FEV-1 of 40 to 55 percent predicted, or; 
FEV- 1/FVC of 40 to 55 percent; objective medical evidence 
does not reflect monthly visits to a physician for required 
care of exacerbations, or; intermittent courses (at least 
three per year) of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus L4-5, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Code 5235 through 5243 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in July 2005.  Thereafter, additional 
VCAA letters were sent in August 2006 and in April 2008.  
Cumulatively, the letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In this case, a Vazquez-Flores compliant letter 
was sent in April 2008.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected low back and asthma 
disabilities since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The 2007 VA examination reports are thorough and supported by 
the record.  They included a review of the pertinent history 
and examination of the Veteran.  The most recent examination 
reports also address the pertinent rating criteria and 
discuss the impact of the disabilities at issue on the 
Veteran's activities of daily living.  Therefore, the 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims (Court) found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it 
was held that ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case, there has not 
been a material change in the disability level and a uniform 
rating is warranted.


Low Back 

Historically, in a January 2002 rating decision, the RO 
granted service connection for herniated nucleus pulposus L4-
5, with right lower extremity radiculopathy, rated as 20 
percent disabling, effective December 8, 2001.  The rating 
was assigned under Diagnostic Code 5292, the code for 
intervertebral disc syndrome in effect at that time.  In a 
March 2002 rating decision, the disability rating was 
increased to 40 percent effective December 8, 2001.  In a 
December 2002 rating decision, the RO assigned a 60 percent 
rating from October 2, 2002, a temporary total rating based 
on surgery effective October 24, 2002, and a 40 percent 
rating from January 1, 2003.  In March 2003, the RO confirmed 
and continued the 40 percent rating.  In October 2005, the RO 
changed the diagnostic code to Diagnostic Code 5241 for 
spinal fusion.  The Veteran is also receiving a separate 10 
percent rating for right lower extremity radiculopathy, 
effective June 3, 2005.  See March 2007 rating decision.

In June 2005, correspondence was received from the Veteran in 
which he requested an increased rating.  

In March 2007, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported having pain in his lower 
back, upper part of the right thigh, and in the pelvic area.  
The pain was constant with an intensity of 4 out of 10 on a 
scale of 1-10 with 10 being worse.  He reported that he used 
a back brace, but no cane.  He related that walking and 
sporting activities were difficult.  Repetitive motion 
increased the pain, but did not cause additional loss of 
motion.  Activities of daily living were unaffected.  Work 
was affected secondary to pain with bending, prolonged 
standing, and walking.  Medication helped.  There had not 
been acute, incapacitating back pain during the last 12 
months.  There was no radiation of pain into the legs.  There 
were no complaints regarding the left side.  

Physical examination revealed that the Veteran ambulated with 
normal heel toe gait and did not have any brace or cane.  The 
Veteran had a normal lumbar lordosis.  Muscle tone was good 
and there was no spasm or atrophy.  He was able to extend to 
25 degrees with complaints of pain at the end of the range of 
motion, flexion to 40 degrees with complaints of pain at the 
end of the range of motion, right and left lateral flexion 
with complaints of pain and right and left lateral rotation 
to 15 degrees with no complaints of pain.  There was no 
evidence of incoordination, weakness, or fatigability.  
Functional loss due to subjective complaints of pain was 
absent.  Both lower limbs were equal in length and negative 
for any neurological deficiency.  Sensation to pinprick and 
light touch was present in all dermatomes.  Reflexes were 
equal on both sides and extensor hallucis longus strength was 
5/5. Plantar reflect was flexor.  The straight leg raising 
was to 50 degrees with complaints of back pain, but Lasegue 
test was negative.  

X-rays revealed lumbar spine fusion between L4 and L5 with 
degenerative changes and possible laminectomy defect.  The 
Veteran declined to have electromyogram testing.  The 
diagnosis was chronic low back strain with status post 
surgical fusion of L4-5 with limited motion and no evidence 
of neurological deficiency in the lower limbs.  The examiner 
indicated that there was no evidence of radiculopathy of any 
extremity.  There was also no history of acute episode of 
incapacitating lower back pain during the last 12 months.  
There was no additional loss of motion due to pain, fatigue, 
weakness, or back of endurance on repetitive use of the 
lumbosacral spine.  

Subsequent May 2008 VA outpatient records noted that the 
Veteran had chronic back issues.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice prior to the date of 
the June 2005 claim for increase.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The Veteran's claim 
for an increased rating must be considered under the new 
criteria.  The Board notes that the Veteran's low back 
disability is currently rated as 40 percent disabling.  The 
Veteran is rated under Diagnostic Code 5241.  Also, as 
previously indicated, the Veteran is also receiving a 
separate 10 percent rating for radiculopathy in the right 
lower extremity.  The Veteran has not appealed that rating, 
so that rating is not under the Board's appellate 
jurisdiction.  

Spinal fusion is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) 
(2008).

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The r rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of the spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of the disease 
or injury of the spine, the range of motion of the spine 
in particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one of more of the following: 
difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine 
segments, except whether there is unfavorable ankylosis 
of both segments, which will be rated as a single 
disability.

In this case, the Veteran does not have unfavorable ankylosis 
of the entire thoracolumbar spine.  Even considering DeLuca 
factors, the Veteran's functional abilities exceed the 
disability level for a 50 percent rating.  Therefore, a 
higher 50 percent rating is not warranted.  

Further, there is no evidence of any neurological 
abnormalities.  The examiner specifically determined that 
there were no such manifestations related to the low back 
disability.  Thus, additional evaluation on that basis is 
also not warranted.  

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Under the Formula for Rating Intervertebral Disc Syndrome, 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrants a rating of 60 
percent.

Note (1): For purposes of evaluating under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

In this case, the examiner specifically determined that the 
Veteran had not had any incapacitating episodes; thus a 
rating on this basis is not warranted.  

In light of the foregoing, the Board finds that a rating in 
excess of 40 percent is not warranted on any basis.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 40 percent.


Asthma

In a March 2002 rating decision, the RO granted service 
connection for asthma and assigned a 30 percent rating 
effective December 8, 2001.  

In June 2005, correspondence was received from the Veteran in 
which he requested an increased rating.  

In February 2007, the Veteran was afforded a VA respiratory 
examination.  The Veteran related that he used an Albuterol 
inhaler and was taking Singulair.  He also used nebulizers 
during acute exacerbations.  His most recent hospitalization 
was 2 years earlier.  He indicated that he had had 
intermittent bursts of Prednisone, the last one was one year 
earlier.  He also had received a steroid injection and oral 
steroid burst during an acute asthma attack.  Physical 
examination revealed no kyphoscoliosis or pectoris excavatum.  
There was resonant percussion.  Breath sounds were clear with 
no wheezes or rales.  Chest x-ray was within normal limits.  
Pulmonary function tests showed that FEV1 was reduced to 70 
percent and RV was increased to 177 percent.  The remainder 
of the findings was normal.  FVC was 77 percent; FEV1/FVC was 
70 percent; TLC was 97 percent; and DLCO was 94 percent.  
There was no significant response to bronchodilators, 
possibly because the Veteran was taking bronchodilators as an 
outpatient.  The interpretation was mild obstructive pattern.  
The increase in RV represented air trapping.  CBC was 
unremarkable.  Chemistry was unremarkable.  The assessment 
was chronic, persistent bronchial asthma, on medication.  
Corticosteroid boluses given orally and by injection route 
were systemic treatments.  

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6602 for bronchial asthma.  Diagnostic Code 
6602 assigns a 30 percent evaluation with a FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).  A 60 percent evaluation is 
assigned with a FEV-1 of 40 to 55 percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A 100 percent 
evaluation is assigned with a FEV-1 of less than 40 percent 
predicted, or; FEV-1/FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; bronchial asthma requiring daily use of high 
dose corticosteroids or immuno-suppressive medications.  Id.  
A note to Diagnostic Code 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.

The Board finds an increased 60 percent evaluation is not 
warranted under Diagnostic Code 6602 since the current 
medical evidence does not reflect a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  
The recent pulmonary function test reflects an FEV-1 of 70 
percent and FEV-1/FVC of 70 percent.  Although the Veteran 
requires physician visits for care of exacerbations, they 
have not occurred on at least a monthly basis.  Likewise, 
although he has used systemic corticosteroids, he has not had 
at least three per year courses of these systemic 
corticosteroids.  The record does not reflect more than one 
course per year during the course of this appeal.  

In light of the foregoing, the Board finds that a higher 
evaluation for bronchial asthma is not warranted.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


Conclusion

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine and asthma with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
The Veteran has required in the past surgery for his low back 
and treatment for an exacerbation of asthma, but there have 
not been frequent hospitalizations.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to those disabilities beyond that expected for 
the assigned ratings.  The Veteran has claimed TDIU, but that 
matter is addressed in the Remand portion of this decision.  
There is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is no credible evidence in the record to 
indicate that the service-connected disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that manifestations of the Veteran's 
service-connected disabilities have resulted in unusual 
disability or impairment that have rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.



ORDER

Entitlement to an increased rating in excess of 40 percent 
for herniated nucleus pulposus L4-5, is denied.  

Entitlement to an increased rating in excess of 30 percent 
for asthma, is denied.  


REMAND

A review of the service treatment records reflects that prior 
to discharge, the Veteran underwent medical board proceedings 
due to his low back and respiratory disabilities.  However, 
during the course of that evaluation, he indicated that he 
also had frequent neck pain which awakened him from a sound 
sleep.  Approximately 6 years after he was separated from 
service, the Veteran underwent surgery on C5-6.  The Veteran 
maintains that the initial cervical spine problems originated 
during service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Veteran had inservice cervical spine complaints and post-
service diagnosis of a cervical spine disability.  As such, 
the Board finds that he should be afforded a VA examination 
to determine whether any post-service cervical spine 
disability is etiologically related to service.  

The Veteran also asserts that he is unemployable due to his 
service-connected disabilities.  The Veteran has a combined 
rating of 80 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran meets the schedular criteria for TDIU.  However, 
the question remains as to whether his service-connected 
disabilities alone prevent him from securing and following 
substantially gainful employment.  At the time of his March 
2007 VA orthopedic examination, the examiner noted that the 
Veteran had moderate to severe impairment due to his cervical 
spine disability.  The Veteran related to the VA examiner 
conducting the respiratory examination that he was not 
employed due to his cervical spine disability.  As noted 
above, service connection for a cervical spine disability 
requires additional development which must precede the TDIU 
adjudication.  Further, information has been received from a 
prior employer who indicated that the Veteran left employment 
due to conflict over cellular telephone usage, not a medical 
issue.  In light of the foregoing, the Board finds that the 
Veteran should also be evaluated to determine if his service-
connected disabilities prevent him from securing and 
following substantially gainful employment, to include the 
cervical spine disability if that disability is determined to 
be service-related.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of any current cervical spine 
disability as well as his service-
connected disabilities.  Any indicated 
tests should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current cervical spine 
disability is related to service.  

The examiner should also opine as to 
whether the Veteran's service-connected 
disabilities alone prevent him from 
engaging in a substantially gainful 
occupation.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


